UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4355
VICTOR DESCOTT TORRENCE,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Statesville.
              Richard L. Voorhees, District Judge.
                             (CR-01-8)

                      Submitted: April 14, 2003

                       Decided: May 1, 2003

         Before LUTTIG and SHEDD, Circuit Judges, and
                HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Eric A. Bach, Charlotte, North Carolina, for Appellant. Robert James
Conrad, Jr., United States Attorney, D. Scott Broyles, OFFICE OF
THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.
2                    UNITED STATES v. TORRENCE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Victor Descott Torrence pled guilty to one count of conspiracy to
possess with intent to distribute and distribute cocaine base. Tor-
rence’s attorney has filed a brief in accordance with Anders v. Cali-
fornia, 386 U.S. 738 (1967), stating that there are no meritorious
issues for appeal. Torrence has filed a pro se supplemental brief rais-
ing several issues.

   Torrence first claims that the general appeal waiver in his plea
agreement was not knowingly and intelligently made because the
court did not adequately ensure that he understood the significance of
the waiver. As Torrence raised no objection to his Fed. R. Crim. P.
11 proceeding below, we review this claim for plain error. United
States v. General, 278 F.3d 389, 394 (4th Cir.), cert. denied, 122 S.
Ct. 2643 (2002).

   We have carefully reviewed the record and conclude that Tor-
rence’s plea was fully voluntary and that he knowingly and intelli-
gently waived his right to appeal his conviction and sentence as stated
in the plea agreement. See Fed. R. Crim. P. 11; United States v.
Broughton-Jones, 71 F.3d 1143, 1146 (4th Cir. 1995); United States
v. Marin, 961 F.2d 493, 496 (4th Cir. 1992); United States v. Lambey,
974 F.2d 1389, 1395 (4th Cir. 1992).

   Torrence next asserts that the dates of the conspiracy as stated in
his indictment are inaccurate. In pressing this claim, he argues that a
second plea waiver provision foreclosing challenges to his indictment
based on, inter alia, Apprendi v. New Jersey, 530 U.S. 466 (2000), is
invalid and thus he is entitled to review of his claim. This contention
is misplaced, however, because the knowing and intelligent general
plea waiver operates to foreclose the claim.
                      UNITED STATES v. TORRENCE                        3
   Finally, Torrence raises two challenges to his sentence, claiming
that three prior juvenile convictions should not have been used in cal-
culating his criminal history category and insisting that he should not
have been sentenced as a career offender. We find that these claims
are barred by virtue of Torrence’s appeal waiver. We have examined
the entire record in this case in accordance with the requirements of
Anders and find no meritorious issues for appeal. Accordingly, we
affirm Torrence’s conviction and sentence.

   This court requires that counsel inform his client, in writing, of his
right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.
Finally, we dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                            AFFIRMED